Citation Nr: 0842994	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  03-31 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial rating higher than 70 percent 
for a mental disorder, 
post-traumatic stress disorder (PTSD) and cognitive disorder 
not otherwise specified.

2.  Entitlement to an initial rating higher than 50 percent 
for post-concussive syndrome, with post-concussive cephalgia 
and migrainous component headaches.

3.  Entitlement to an initial rating higher than 40 percent 
for temporal lobe seizures.

4.  Entitlement to an initial rating higher than 30 percent 
for neuropathy of the left common peroneal nerve.

5.  Entitlement to a rating higher than 20 percent for post-
operative residuals of a left ankle fracture.

6.  Entitlement to an initial compensable rating for right 
ear hearing loss.

7.  Entitlement to an initial compensable rating for a 
balance disorder.

8.  Entitlement to an effective date earlier than March 29, 
2002, for the grant of special monthly compensation (SMC) for 
loss of use of the left foot.  

9.  Entitlement to an effective date earlier than March 29, 
2002, for the grant of service connection for neuropathy of 
the left common peroneal nerve.  

10.  Entitlement to an effective date earlier than March 12, 
2004, for the grant of service connection for PTSD.  

11.  Entitlement to an effective date earlier than March 29, 
2002, for the higher 20 percent rating for the left ankle 
disorder.

12.  Whether there is new and material evidence to reopen a 
claim for service connection for a low back disorder.  

13.  Entitlement to service connection for a low back 
disorder.

14.  Whether there is new and material evidence to reopen a 
claim for service connection for a bilateral knee disorder.  

15.  Entitlement to service connection for a bilateral knee 
disorder.

16.  Entitlement to service connection for fibromyalgia.

17.  Entitlement to service connection for tinnitus.

18.  Entitlement to service connection for a pain disorder.

19.  Entitlement to service connection for bipolar disorder.

20.  Entitlement to service connection for Meniere's disease, 
with left ear hearing loss and vertigo, including entitlement 
to compensation under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Mr. Robert P. Walsh, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from August 
1974 to August 1980.

This appeal to the Board of Veterans' Appeals (Board) is from 
November 2002 and later rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which granted the veteran's petition to reopen his 
previously denied claims for service connection for a 
bilateral knee disorder and a low back disorder, but then 
denied these claims on their underlying merits after a de 
novo review of the evidence.  

The veteran also appealed a December 2003 RO decision that, 
in relevant part, granted his claim for a rating higher than 
10 percent for his service-connected left ankle disorder, 
increasing his disability rating to 30 percent, and initially 
assigned a retroactive effective date of March 29, 2002, 
based upon the date of receipt of his claim.  Subsequently, a 
December 2004 RO decision reevaluated his left ankle 
disorder, reducing the increase to 20 percent, but still 
retroactively effective from March 29, 2002.

That December 2004 RO decision also granted the veteran's 
claim for service connection for neuropathy of the left 
common peroneal nerve and assigned an initial 30 percent 
rating also retroactively effective from March 29, 2002.  
As well, the RO granted his claim for SMC for loss of use of 
his left foot and initially assigned a retroactive effective 
date of March 29, 2002.  Notably, in February 2005, in 
response, so within one year of notification of that 
decision, he filed a timely notice of disagreement (NOD) to 
initiate an appeal of these claims.  
38 C.F.R. § 20.201(2008).  He wants a higher initial rating 
for the neuropathy.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999) (when a veteran appeals his initial rating, VA 
must consider his claim in this context - which includes 
determining whether he is entitled to a "staged" rating to 
compensate him for times since the effective date of his 
award when his disability may have been more severe than at 
others).  He is additionally appealing for earlier effective 
dates for the grants of SMC and for service connection for 
the neuropathy.  

This appeal to the Board is also from a September 2005 RO 
decision that, in relevant part, denied the veteran's claims 
for service connection for tinnitus, fibromyalgia, a pain 
disorder, and bipolar disorder.  The RO also denied his 
petition to reopen a claim for service connection for 
Meniere's disease with hearing loss and vertigo.

The veteran also appealed a March 2006 RO decision that, in 
relevant part, granted his claim for service connection for 
PTSD and assigned an initial 70 percent rating.

Lastly, the veteran appealed the RO's most recent 
January 2007 decision that granted his claims for service 
connection for right ear hearing loss and for a balance 
disorder and assigned initial 0 percent (i.e., 
noncompensable) ratings for both.  The RO also granted his 
claim for service connection for temporal lobe seizures and 
assigned an initial 40 percent rating; granted his claim for 
service connection for post-concussive syndrome, with post-
concussive cephalgia and migrainous component headaches, and 
assigned an initial 50 percent rating; and granted his claim 
for service connection for an otherwise unspecified cognitive 
disorder, in the process including it with the already 
service-connected PTSD and continuing the 70 percent 
evaluation already in effect.  These rating assignments were 
all retroactively effective from March 12, 2004, the date of 
receipt of his claim.  In March 2007, in response, so within 
one year of notification of that decision, he filed a timely 
NOD to initiate an appeal of all of these claims.  
38 C.F.R. § 20.201(2008).  However, he has not been provided 
a statement of the case (SOC) or given an opportunity to 
perfect the appeal of these claims to the Board by filing a 
timely substantive appeal (VA Form 9 or equivalent).  
38 C.F.R. § 20.200.  Therefore, the Board must remand these 
claims, rather than merely referring them, so an SOC may be 
issued and the veteran given this opportunity to perfect the 
appeal to the Board of these claims.  See Manlincon v. West, 
12 Vet. App. 238 (1999).  The remand to the RO will be via 
the Appeals Management Center (AMC) in Washington, DC.

Another preliminary point worth mentioning is that, in an 
August 2006 application (see VA Form 21-8940), the veteran 
raised an additional claim that had not been previously made 
or adjudicated - for a total disability rating based on 
individual employability (TDIU).  But this additional claim 
does not need to be referred to the RO for development and 
consideration because he already has a 100 percent schedular 
rating when considering his service-connected disabilities 
in combination, effective from March 12, 2004, before the 
date of receipt of this TDIU claim.  38 C.F.R. §§ 4.15, 4.16, 
4.18 (2008).  And he cannot concurrently have a 100 percent 
schedular rating and TDIU.  38 C.F.R. § 4.16(a); VAOPGPREC 6-
99 (June 7, 1999).  See, too, Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001); and Bowling v. Principi, 15 Vet. App. 
1 (2001).

As support for his claims, the veteran testified at a hearing 
at the RO in July 2008 before the undersigned Veterans Law 
Judge (VLJ) of the Board, also commonly referred to as a 
Travel Board hearing.  During the hearing the veteran 
submitted additional evidence and waived his right to have 
the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304 
(2008).  




FINDINGS OF FACT

1.  The veteran already has the maximum schedular rating, 50 
percent, which may be assigned for migraine headaches under 
the applicable diagnostic code.

2.  There is no history of major seizures and no more than an 
average of 5 to 8 minor seizures weekly.  

3.  The veteran has Level VIII hearing acuity in his right 
ear and is not deaf in his non-service-connected left ear, so 
presumed to have Level I hearing in that ear.  

4.  There is no competent medical evidence diagnosing 
vestibular disequilibrium.  

5.  The "amputation rule" precludes increasing the rating 
for either the veteran's left ankle disorder or neuropathy of 
the left common peroneal nerve.  

6.  There is no formal or informal claim for the grant of 
service connection of neuropathy of the left common peroneal 
nerve prior to March 29, 2002, the currently assigned 
effective date of service connection.  

7.  There is no formal or informal claim for the grant of 
SMC, for the loss of use of the left foot, prior to March 29, 
2002, the currently assigned effective date.  

8.  There is no formal or informal claim for the grant of 
service connection for PTSD, prior to March 12, 2004, the 
currently assigned effective date.  

9.  There is no formal or informal claim for the higher 20 
percent rating for the service-connected left ankle disorder, 
currently assigned, prior to March 29, 2002.  There also is 
no evidence that entitlement to a 20 percent rating for this 
disorder was factually ascertainable within the one-year 
period prior to March 29, 2002, the date of receipt of the 
claim for an increased rating.  



10.  An unappealed February 1992 Board decision denied 
service connection for a bilateral knee disorder and a low 
back disorder because there was no evidence of 
in-service incurrence of either disorder.  

11.  However, additional evidence received since that 
February 1992 decision is not cumulative of evidence already 
of record, is relevant and raises a reasonable possibility of 
substantiating the claims for bilateral knee and low back 
disorders, respectively.  This additional evidence, not 
previously considered, includes additional service medical 
records (SMRs) concerning the veteran's parachute accident 
during service, in 1978.  

12.  There is now competent and credible evidence 
etiologically linking the veteran's current low back and 
bilateral knee disorders to his military service, 
in particular to that parachuting accident in 1978.

13.  There is not, however, this required medical nexus 
evidence indicating the veteran has bipolar disorder as a 
result of his military service, including because of that 
1978 parachuting injury.  There is also no evidence of a 
psychosis, including bipolar disorder, within one year of his 
discharge from service.

14.  The veteran does not currently have diagnoses of 
fibromyalgia or tinnitus.  

15.  Chronic pain, alone, without a diagnosed or identifiable 
underlying malady or condition, is not generally considered a 
disability and cannot substantiate a claim for service 
connection.  




CONCLUSIONS OF LAW

1.  The criteria are not met for an initial disability rating 
higher than 50 percent for post-concussive syndrome, with 
post-concussive cephalgia and migrainous component headaches.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 4.1-4.7, 4.21, 4.124(a), Diagnostic Code 8100 
(2008).  

2.  The criteria are not met for an initial disability rating 
higher than 40 percent for temporal lobe seizures.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 4.1-4.7, 4.21, 4.124(a), Diagnostic Code 8911 
(2008).  

3.  The criteria are not met for an initial compensable 
disability rating for right ear hearing loss.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 and Supp. 2007); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.85, 4.86, Diagnostic Code 6100 (2008).

4.  The criteria are not met for an initial compensable 
disability rating for the balance disorder.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1-4.7, 
4.21, 38 C.F.R. § 4.87, Diagnostic Code 6204 (2008).  

5.  The criteria are not met for an initial disability rating 
higher than 30 percent for neuropathy of the left common 
peroneal nerve.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.25, 4.68; 4.71(a), 
Diagnostic Codes 5165-5166; 4.124(a), Diagnostic Codes 8521, 
8621, 8721 (2008).

6.  The criteria are not met for a disability rating higher 
than 20 percent for the left ankle disorder.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.25, 4.40, 4.45, 4.68, 4.71(a), Diagnostic Codes 5165-
5166 and 5270-5271 (2008); DeLuca v. Brown, 8 Vet. App. 202, 
206 (1995).  

7.  The criteria are not met for an effective date earlier 
than March 29, 2002, for the grant of SMC for loss of use of 
the left foot.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 
C.F.R. §§ 3.1, 3.155, 3.157, 3.400 (2008).

8.  The criteria are not met for an effective date earlier 
than March 29, 2002, for the grant of service connection of 
neuropathy of the left common peroneal nerve.  38 U.S.C.A. §§ 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.157, 
3.400 (2008).

9.  The criteria are not met for an effective date earlier 
than March 12, 2004, for the grant of service connection for 
PTSD.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 
3.1, 3.155, 3.157, 3.400 (2008).

10.  The criteria are not met for an effective date earlier 
than March 29, 2002, for the assignment of the higher 20 
percent rating for the left ankle disorder.  
38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 
3.156, 3.400, 4.1-4.7, 4.21, 4.40, 4.45, 4.71(a), Diagnostic 
Codes 5270-5271 (2008); DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  

11.  The February 1992 Board decision, denying service 
connection for low back and bilateral knee disorders, is 
final.  38 U.S.C.A. § 7105 (West 2002 and Supp. 2007); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1100, 20.1104 
(2008).  

12.  But new and material evidence has been submitted since 
that decision to reopen these claims for service connection 
for low back and bilateral knee disorders.  
38 U.S.C.A. §§ 5107, 5108 (West 2002 and Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156, 3.159 (2008).  

13.  And resolving all reasonable doubt in the veteran's 
favor, his low back and bilateral knee disorders are due to 
his parachuting injury incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 and Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303 (2008).

14.  But his claimed tinnitus, fibromyalgia, and unspecified 
pain disorder (except as it concerns his low back and knees) 
were not incurred in or aggravated by his military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 and Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303 (2008).

15.  Also, bipolar disorder was not incurred in or aggravated 
by his military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002 and Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their 
merits, providing relevant VA laws and regulations, the 
relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome this burden of prejudicial 
error, VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Also, obviously, if the Board is granting 
the requested benefit, this, too, would render any notice 
error non-prejudicial.

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the veteran in May 
and August 2004, and April 2007.  These letters informed him 
of the evidence required to substantiate his claims and of 
his and VA's respective responsibilities in obtaining 
supporting evidence.  Note also that the April 2007 and May 
2008 letters complied with Dingess by discussing the 
downstream disability rating and effective date elements of 
the claims.  
However, there has been no reason for the RO to again go back 
and again readjudicate the claims, such as in another SSOC, 
because the veteran has not submitted any additional evidence 
in response to the most recent additional Dingess notice.  
38 C.F.R. §§ 19.31, 19.37 (West 2002 and Supp. 2007); see 
again, Mayfield IV and Prickett, supra.  That is to say, the 
absence of another SSOC after the most recent May 2008  
notice is not prejudicial because the result of such a 
readjudication on exactly the same evidence and law 
previously considered would be no different than the previous 
adjudication.  Cf. Medrano v. Nicholson, 21 Vet. App. 165, 
173 (2007).

It further deserves mentioning that in cases, as here, where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated - 
it has been proven, thereby rendering section 5103(a) notice 
no longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 491, 500.  Thus, as the veteran's claims for higher 
initial disability ratings  were appealed directly from the 
respective initial ratings assigned, no further section 
5103(a) notice is technically required.  See Goodwin v. 
Peake, 22 Vet App 128 (2008); see also Dunlap v. Nicholson, 
21 Vet. App. 112 (2007); Dingess supra.  But, as mentioned, 
this notwithstanding, he has in fact received additional 
notice regarding his increased rating claims in the April 
2007 and May 2008 letters, as well as information as to the 
laws and regulations governing the assignment of effective 
dates.  Dingess, supra.  

For an increased-compensation claim, 38 U.S.C. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  See Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim").  Here, 
he received additional notice regarding his increased rating 
claim, for a left ankle disorder, in an April 2008 letter 
complying with the requirements of the recent Court decision 
in Vazquez-Flores, 22 Vet. App. 37.  

It follows that a prejudicial error analysis by way of 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is simply 
not warranted here.  Furthermore, to the extent it could be 
argued that there was a timing error, overall, the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claim.  Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006) (finding that the Board had erred by 
relying on various post-decisional documents for concluding 
that adequate 38 U.S.C.A. § 5103(a) notice had been provided 
to the appellant, but determining nonetheless that the 
evidence established the veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of 
his claims, so found the error was harmless).  

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claims that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained his service medical records (SMRs), 
service personnel records (SPRs), VA treatment records, 
identified private treatment records, and arranged for VA 
compensation examination for his joints and audiology 
evaluation.  Therefore, the Board is satisfied the RO has 
made reasonable efforts to obtain any identified medical 
records.  Despite his contention otherwise, there is no 
indication of remaining missing SMRs, especially from Womack 
Army Hospital.  Therefore, the Board is satisfied the RO has 
made reasonable efforts to obtain any identified 
medical records.  

The record is inadequate and the need for a more 
contemporaneous examination occurs only when the evidence 
indicates the current rating may be incorrect.  38 C.F.R. 
§ 3.327(a) (2008).  Here, a VA joints examination was 
provided in November 2003, and a VA neurological and 
audiological examinations were provided in May 2005, so 
relatively recently.  Consequently, another examination, as 
appropriate, to evaluate the severity of the veteran's left 
ankle disorder, neuropathy, concussive disorder with 
migraines, temporal lobe seizures disorder, balance disorder, 
and right ear hearing loss disorder, respectively, is not 
warranted because there is sufficient evidence, already of 
record, to fairly decide these claims insofar as assessing 
the severity of the conditions.  See Caffrey v. Brown, 
6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 
482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  



In addition, the Board finds that a VA compensation 
examination is not necessary to decide the claims for service 
connection as the standards of the Court's decision in 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), have not been 
met.  See also 38 U.S.C.A. § 5103A(d)(2) and 
38 C.F.R. § 3.159(c)(4).  The competent evidence does not 
show indications of bilateral knee, low back, or bipolar 
disorders during service, and there is no competent evidence 
etiologically linking them to service.  There is also no 
indication from the record that the veteran has any currently 
diagnosed disability from his claimed fibromyalgia or 
tinnitus.  And chronic pain, alone, in the absence of an 
underlying diagnosis to account for it, is not generally 
considered a disability and cannot substantiate a claim for 
service connection.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999).  Thus, an examination is not necessary 
to decide any of these claims for service connection.  
Moreover, VA is not obligated to provide an examination for a 
medical nexus opinion where, as here, the supporting evidence 
of record consists only of lay statements.  See Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004).  Therefore, the Board 
finds that VA has complied with the duty-to-assist 
requirements of the VCAA.  38 U.S.C.A. § 5103A.

II.  Analysis-Entitlement to an Initial Rating Higher than 
50 Percent for 
Post-Concussive Syndrome, with Post-Concussive Cephalgia and 
Migrainous Component Headaches

The veteran's post-concussive syndrome is currently evaluated 
as 50 percent under Diagnostic Code 8100, effective from 
March 12, 2004, the date his claim for service connection was 
received.  He wants a higher rating for this disability 
throughout the entire appeal period.  Fenderson v. West, 
12 Vet. App. 119, 125-126 (1999).  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2008).  

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).  

Since the veteran's claim arises from his disagreement with 
the initial rating assigned following the grant of service 
connection, some discussion of the Fenderson case is 
warranted.  Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).  In Fenderson, the Court noted the distinction 
between a new claim for an increased evaluation of a service-
connected disability and a case, as here, in which the 
veteran expresses dissatisfaction with the assignment of an 
initial disability evaluation where the disability in 
question has just been service connected.  In the former 
situation, the Court held in Francisco v. Brown, 7 Vet. App. 
55, 58 (1994), that the current level of disability is of 
primary importance.  See also, however, Hart v. Mansfield, 21 
Vet App 505 (2007) (a more recent decision of the Court 
holding that, in determining the present/current level of a 
disability for any increased-evaluation claim, the Board must 
consider whether the rating should be "staged."  Similarly, 
in the latter Fenderson scenario, where, as here, the veteran 
has expressed dissatisfaction with the assignment of an 
initial rating, VA also must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim - a practice known as "staged 
rating."  Fenderson, 12 Vet. App. 125-126.

Diagnostic Code 8100 provides ratings for migraine headaches.  
Migraine headaches with less frequent attacks than the 
criteria for a 10 percent rating are rated as noncompensably 
(0 percent) disabling.  Migraine headaches with 
characteristic prostrating attacks averaging one in 2 months 
over the last several months are rated 10 percent disabling.  
Migraine headaches with characteristic prostrating attacks 
occurring on an average once a month over last several months 
are rated 30 percent disabling.  Migraine headaches with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability are rated 50 
percent disabling.  38 C.F.R. § 4.124a.  

So the veteran already has the maximum schedular rating, 50 
percent, which may be assigned under the applicable DC 8100.  
Therefore, there is no basis for a higher rating under DC 
8100.  This also precludes the Board from "staging" this 
rating.  Fenderson, 12 Vet. App at 125-26.  

Because the veteran is currently at the maximum 50 percent 
schedular evaluation for this disability and, yet, has 
requested an even higher rating, the Board must consider as 
well his entitlement to an extra-schedular rating.  Bagwell 
v. Brown, 9 Vet. App. 337 (1996).  This additional 
consideration will occur later in this decision.

III.  Analysis-Entitlement to an Initial Rating Higher than 
40 Percent for Temporal Lobe Seizures

The veteran's temporal lobe seizures disorder is currently 
evaluated as 40 percent under Diagnostic Code 8911, effective 
from March 12, 2004, the date his claim for service 
connection was received.  He wants a higher rating for this 
disability throughout the entire appeal period.  Fenderson v. 
West, 12 Vet. App. 119, 
125-126 (1999).  

Diagnostic Code 8911 provides that petit mal epilepsy is 
rated under the general rating formula for minor seizures.  
Note (1) to Diagnostic Code 8911 provides that a major 
seizure is characterized by the generalized tonic-clonic 
convulsion with unconsciousness.  Note (2) provides that a 
minor seizure consists of a brief interruption in 
consciousness or conscious  control associated with staring 
or rhythmic blinking of the eyes or nodding of the head 
("pure" petit mal), or sudden jerking movements of the arms, 
trunk, or head (myoclonic type) or sudden loss of postural 
control (akinetic type).  38 C.F.R. § 4.124a. 

The General Rating Formula for Major and Minor Epileptic 
Seizures provides that a confirmed diagnosis of epilepsy:  
(1)  with a history of seizures, is rated 10 percent 
disabling;
(2)  averaging at least 1 major seizure in the last 2 
years; or at least 2 minor seizures in the last 6 
months, is rated 20 percent disabling;
(3)  averaging at least 1 major seizure in the last 6 
months or 2 in the last year; or averaging at least 5 to 
8 minor seizures weekly, is rated 40 percent disabling;
(4)  averaging at least 1 major seizure in 4 months over 
the last year; or 9-10 minor seizures per week, is rated 
60 percent disabling;
(5) averaging at least 1 major seizure in 3 months over 
the last year; or more than 10 minor seizures weekly, is 
rated 80 percent disabling;
(6) averaging at least 1 major seizure per month over 
the last year is rated 100 percent disabling.  
Note (1) to the General Rating Formula for Major and 
Minor Epileptic Seizures provides that, when continuous 
medication is shown necessary for the control of 
epilepsy, the minimum rating will be 10 percent.  This 
rating will not be combined with any other rating for 
epilepsy.  Note (2) provides that, in the presence of 
major and minor seizures, the predominating type of 
epilepsy is to be rated.  Note (3) provides that there 
will be no distinction between diurnal and nocturnal 
major seizures.   38 C.F.R. § 4.124a.

With regard to mental disorders in epilepsies, a non-
psychotic organic brain syndrome will be rated separately 
under the appropriate diagnostic code (e.g., 9304 or 9307).  
In the absence of a diagnosis of non-psychotic organic 
psychiatric disturbance (psychotic, psychoneurotic or 
personality disorder) if a mental disorder is diagnosed and 
shown to be secondary to or directly associated with 
epilepsy, the mental disorder will be rated separately.  The 
psychotic or psychoneurotic disorder will be rated under the 
appropriate diagnostic code.  The personality disorder will 
be rated as a dementia (e.g., Diagnostic Code 9304 or 9307).

The regulation provides the following guidance regarding 
epilepsy and unemployability:  
(1) Rating specialists must bear in mind that the 
epileptic, although his or her seizures are controlled, 
may find employment and rehabilitation difficult of 
attainment due to employer reluctance to the hiring of 
the epileptic; 
(2) Where a case is encountered with a definite history 
of unemployment, full and complete development should be 
undertaken to ascertain whether the epilepsy is the 
determining factor in his or her inability to obtain 
employment; 
(3) The assent of the claimant should first be obtained 
for permission to conduct this economic and social 
survey. The purpose of this survey is to secure all the 
relevant facts and data necessary to permit of a true 
judgment as to the reason for his or her unemployment 
and should include information as to: (a) Education; (b) 
Occupations prior and subsequent to service; (c) Places 
of employment and reasons for termination; (d) Wages 
received; (e) Number of seizures; 
(4) Upon completion of this survey and current 
examination, the case should have rating board 
consideration.  Where in the judgment of the rating 
board the veteran's unemployability is due to epilepsy 
and jurisdiction is not vested in that body by reason of 
schedular evaluations, the case should be submitted to 
the Director, Compensation and Pension Service.  38 
C.F.R. § 4.124a.

The Board has reviewed his treatment records, and especially 
notes a relatively recent neurological disorders VA 
compensation examination, in April 2006.  The objective 
evidence of record shows that, beginning in 2001, he has 
averaged five seizures per week.  The nature of the seizures 
includes jerkiness, duration of five to eight minutes each, 
and he has to lie down for two hours afterwards, although he 
has severe "pounding" headaches when he wakes up, that can 
last all day.  He also has lacrimation.

Notably, the veteran's seizures have not been characterized 
by generalized tonic-clonic convulsions with unconsciousness.  
See Note (1) to Diagnostic Code 8911.  As such, they are most 
appropriately characterized as "minor," as opposed to 
"major," seizures.  His documented seizure history does not 
reveal a major seizure, as there is no indication in the 
medical record nor has he alleged that his seizures have ever 
rendered him unconscious during the seizure.  The level of 
these minor seizures, averaging 5 per week, is sufficient to 
merit his current 40 percent rating assignment under DC 8911.  
But, there is simply no competent evidence of record finding 
that he has a history of any major seizures, let alone 
averaging at least 1 major seizure every 6 months, or even 9-
10 minor seizures per week, as is required to meet the 
criteria for a 60 percent disability rating under DC 8911.  

In addition, there is no evidence of any mental disorder 
causing his temporal lobe seizures disorder.  Also, although 
he has been placed on light duties at his job, in part due to 
his seizures there is no indication that his epilepsy caused 
a definite history of unemployment.  Rather, he has a long 
history of approximately 24 years of employment with the U.S. 
post office.  38 C.F.R. § 4.124a.

Since the veteran's temporal lobe seizures disorder has never 
been more than 40 percent disabling at any time since March 
12, 2004, the effective date of service connection, the Board 
cannot "stage" this rating.  Fenderson, 12 Vet. App at 
125-26.  For the reasons stated above, the preponderance of 
the evidence is against a rating in excess of 40 percent for 
the veteran's seizures.  Thus, the benefit-of-the doubt 
doctrine does not apply, and the claim must be denied.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 
1 Vet. App. 49 (1991).  



IV.  Analysis-Initial Compensable Disability Rating for 
Right Ear Hearing Loss

The veteran's hearing loss is currently evaluated as 
noncompensable under Diagnostic Code 6100, effective from 
March 12, 2004, the date his claim for service connection was 
received.  He wants a higher rating for this disability 
throughout the entire appeal period.  Fenderson v. West, 
12 Vet. App. 119, 
125-126 (1999).  

It is important for the veteran to understand that the 
assignment of disability ratings for hearing impairment are 
derived by a mechanical - meaning nondiscretionary, 
application of the rating schedule to the numeric 
designations based on the examination results.  
See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The hearing loss in the right ear is service connected, 
whereas any hearing impairment in the left ear is not (to 
also be decided, however, in this decision).

Evaluations of unilateral hearing loss range from 
noncompensable (i.e., 0 percent) to 100 percent based on 
organic impairment of hearing acuity, as measured by a 
controlled speech discrimination test (Maryland CNC) and the 
average hearing threshold, as measured by puretone 
audiometric tests at the frequencies of 1,000, 2,000, 3,000 
and 4,000 Hertz.  The rating schedule establishes 11 auditory 
acuity levels designated from Level I, for essentially normal 
hearing acuity, through level XI for profound deafness.  

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect.  38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4.  This average is used in all cases to determine the Roman 
numeral designation for hearing impairment.  38 C.F.R. § 
4.85(d).  

Table VII, (Percentage Evaluations for Hearing Impairment) is 
used to determine the percentage evaluation by combining the 
Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poor 
hearing.  The percentage evaluation is located at the point 
where the rows and column intersect.  38 C.F.R. § 4.85(e).  

VA regulations also provide that, in cases of exceptional 
hearing loss, when the puretone thresholds at each of the 
four specified frequencies (1,000, 2,000, 3,000 and 4,000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a).  The provisions of 38 
C.F.R. § 4.86(b) further provide that, when the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.

The veteran had a VA audiology evaluation in April 2006.  His  
puretone thresholds, in decibels, were as follows:




HERTZ 




1000
2000
3000
4000
RIGHT

60
80
105
105
LEFT

15
25
55
60

The average puretone threshold was 87.5 decibels in the right 
ear and 38.75 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 66 percent in the 
right ear and 96 percent in the left ear.



Applying the results of that April 2006 examination to Table 
VI yields a value of Level VIII hearing for his right ear.  
Subject to 38 C.F.R. § 4.85(f), his non-service-connected 
left ear is assigned Level I hearing, for the purpose of 
evaluating the service-connected right ear.  Unfortunately, 
applying these values to Table VII produces a 0 percent 
disability rating for his right ear hearing loss.  

However, this appears to be a case of exceptional hearing 
loss under §4.86(a) since the puretone thresholds at each of 
the four specified frequencies (1,000, 2,000, 3,000 and 4,000 
Hertz) are each 55 decibels or more.  Consequently, 
evaluating the right ear separately, both Table VI and VIa 
yield a Level VIII for his right ear.  Evaluating the left 
ear separately under this provision, Table VI and VIa both 
yield a Level I hearing loss.  Applying these values to Table 
VII again fails to produce a compensable evaluation rating 
for his right ear hearing.  38 C.F.R. § 4.86(a).  
Further, the provisions of 38 C.F.R. § 4.86(b) for 
exceptional hearing do not apply.  

Since the veteran's right ear hearing loss has never been 
more than 0 percent disabling at any time since March 12, 
2004, the effective date of service connection, the Board 
cannot "stage" this rating.  Fenderson, 12 Vet. App at 125-
26.  For the reasons and bases discussed above, the 
preponderance of the evidence is against a rating in excess 
of 0 percent for the right ear hearing loss.  Thus, the 
benefit-of-the doubt doctrine does not apply, and the claim 
must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  

V.  Analysis-Entitlement to an Initial Compensable Rating 
for a Balance Disorder

The veteran's balance disorder is currently evaluated as 
noncompensable under Diagnostic Code 6204, effective from 
March 12, 2004, the date his claim for service connection was 
received.  He wants a higher rating for this disability 
throughout the entire appeal period.  Fenderson v. West, 
12 Vet. App. 119, 
125-126 (1999).  



Diagnostic Codes 6200-6211, 6260 provide rating criteria for 
diseases of the ear.  38 C.F.R. § 4.87 (2008).  Diagnostic 
Code 6204 provides rating for peripheral vestibular 
disorders:  
(1) peripheral vestibular disorders manifesting 
occasional dizziness are rated 10 percent disabling; 
(2) peripheral vestibular disorders manifesting 
dizziness and occasional staggering are rated 30 percent 
disabling.  
A Note to Diagnostic Code 6204 provides that objective 
findings supporting the diagnosis of vestibular 
disequilibrium are required before a compensable rating 
can be assigned under Diagnostic Code 6204.  Hearing 
impairment or suppuration shall be separately rated and 
combined.  

At the outset, other diagnostic codes for ear diseases that 
provide compensable ratings are not more appropriate because 
the facts of this case do not support their application.  
There is no competent evidence, for example, that the 
veteran's balance disorder is due to any of the other ear 
diseases under DC 6200-6211, 6260.  See Butts v. Brown, 5 
Vet. App. 532 (1993) (choice of diagnostic code should be 
upheld if it is supported by explanation and evidence).  Any 
change in diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  Therefore, the Board will continue to 
evaluate the disability under Diagnostic Code 6204.  

There is no basis for providing a compensable rating under 
Diagnostic Code 6204.  As mentioned in the note to DC 6204, 
objective findings supporting a diagnosis of vestibular 
disequilibrium are required before a compensable rating can 
be assigned.  But here, there is no such competent evidence 
diagnosing vestibular disequilibrium.  Indeed, although the 
April 2006 VA ear disease compensation examination recorded 
the veteran's complaints of momentary dizziness, when getting 
up too fast from bed or turning his head too quickly, this 
did not result in the VA examiner diagnosing vestibular 
disequilibrium.  



Since the veteran's balance disorder has never been more than 
0 percent disabling at any time since March 12, 2004, the 
effective date of service connection, the Board cannot 
"stage" this rating.  Fenderson, 12 Vet. App at 125-26.  
For the reasons stated above, the preponderance of the 
evidence is against a compensable rating for the veteran's 
balance disorder.  Thus, the benefit-of-the doubt doctrine 
does not apply, and the claim must be denied.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 
Vet. App. 49 (1991).  

VI.  Analysis-Higher Initial Rating for the Neuropathy of 
the Left Common Peroneal Nerve and Higher Rating for the Left 
Ankle Disorder

Adjudication of his claims for higher ratings for his 
service-connected conditions of left ankle disorder, and 
neuropathy of the left common peroneal nerve, appears to be 
intertwined.  So, they are jointly considered here.

The veteran's neuropathy, of the left common peroneal nerve, 
is currently evaluated as 30 percent under Diagnostic Code 
8521, effective from March 29, 2002, the date of receipt of 
the claim for service connection.  The RO provided the 
veteran with service connection for neuropathy to compensate 
him for the neurological manifestations of his in-service 
left ankle injury.  He wants a higher rating for this 
disability throughout the entire appeal period.  Fenderson v. 
West, 12 Vet. App. 119, 125-126 (1999).  

Diagnostic Code 8521 provides ratings for paralysis of the 
external popliteal nerve.  Diagnostic Code 8521 provides that 
mild incomplete paralysis is rated as 10 percent disabling; 
moderate incomplete paralysis is rated 20 percent disabling; 
and severe incomplete paralysis is rated 30 percent 
disabling.  Complete paralysis of the external popliteal 
nerve, foot drop and slight droop of first phalanges of all 
toes, cannot dorsiflex the foot, extension (dorsal flexion) 
of proximal phalanges of toes lost; abduction of foot lost, 
adduction weakened; anesthesia covers entire dorsum of foot 
and toes, is rated 40 percent disabling, and is the maximum 
schedular rating available under DC 8521.  38 C.F.R. § 4.124a 
(2008).  Diagnostic Code 8621 provides a rating for neuritis 
of the external popliteal nerve.  Diagnostic Code 8721 
provides a rating for neuralgia of the external popliteal 
nerve.  

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when there is bilateral involvement, the VA adjudicator is to 
combine the ratings for the peripheral nerves, with 
application of the bilateral factor.  38 C.F.R. § 4.124a.   

The veteran's left ankle disorder (i.e., postoperative 
residuals of a left ankle fracture) is currently evaluated 
under Diagnostic Code 5271.  This left ankle disorder was 
assigned a 10 percent rating effective from August 22, 1984.  
He filed a claim for an increased rating for his already 
service-connected left ankle disorder on March 29, 2002.  
Francisco, 7 Vet. App. at 58.  After that claim for an 
increased rating, in an August 2005 SOC, he was more recently 
assigned a 20 percent rating, effective from March 29, 2002.  

With respect to the claim for his left ankle disorder, he is 
not appealing his initial rating assigned in a previous 
rating decision, so the present level of disability is the 
primary concern.  Francisco, 7 Vet. App. at 58.  However, 
that said, the Court recently held that in determining the 
"present level" of a disability for any increased-
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.  The relevant temporal focus for adjudicating the 
level of disability of an increased rating claim is from the 
time period one year before the claim was filed - so in this 
case, March 2001 - until VA makes a final decision on the 
claim.  See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2) 
(West 2002 and Supp. 2007); 38 C.F.R. § 3.400(o)(2) (2008).  

Diagnostic Code 5271 provides ratings based on limitation of 
motion of the ankle.  Moderate limitation of motion of the 
ankle is rated as 10-percent disabling; and marked limitation 
of motion of the ankle is rated as 20-percent disabling.  
38 C.F.R. § 4.71a (2008).  Diagnostic Code 5270 provides 
ratings for ankylosis of the ankle.  38 C.F.R. § 4.71a.  
Normal ranges of motion of the ankle are dorsiflexion from 0 
to 20 degrees, and plantar flexion from 0 to 45 degrees.  
38 C.F.R. § 4.71, Plate II.  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have by virtue of other 
factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  These factors include 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, and 
deformity or atrophy of disuse.  The provisions of 38 C.F.R. 
§ 4.40 state that disability of the musculoskeletal system is 
primarily the inability, due to damage or inflammation in 
parts of the system, to perform normal working movements of 
the body with normal excursion, strength, speed, coordination 
and endurance.  A finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  38 C.F.R. § 4.40; 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

The Board also, however, must consider the limit set forth in 
the amputation rule.  38 C.F.R. § 4.68 (2008).  According to 
this rule, the combined rating for a disability shall not 
exceed the rating for the amputation at the elected level, 
were amputation to be performed.  Under Codes 5165-5166, 
amputation at the forefoot or below the knee permitting 
prosthesis warrants a 40 percent rating.  38 C.F.R. § 4.71a 
(2008).  

Here, the combined evaluation for the musculoskeletal 
impairment, from March 29, 2002, under the service-connected 
left ankle disorder evaluated at 20 percent, and the 
neurological manifestations, under the service-connected 
neuropathy of the left common peroneal nerve evaluated at 30 
percent, when combined yields a 40 percent disability rating 
under 38 C.F.R. § 4.25 (2008).  


So this is the same level disability rating as a 40 percent 
rating for a hypothetical amputation at the elected level.  
Therefore, the "amputation rule" precludes further 
consideration for a rating increase for either the left ankle 
disorder or the neuropathy of the left common peroneal nerve, 
at least for the period from March 29, 2002.  
38 C.F.R. § 4.68 (2008).  

Moreover, if, as here, the veteran is already receiving the 
maximum disability rating available based on symptomatology 
that includes limitation of motion, it is not necessary to 
consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable, 
insofar as whether he has additional functional loss due to 
pain/painful motion, weakness or premature fatigability, 
incoordination, etc., including during flare-ups or prolonged 
use when his symptoms are most problematic.  See Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  The November 2003 VA 
examination also found no evidence of degenerative disease or 
inflammatory arthritis, confirmed by X-ray results.  
38 C.F.R. § 4.59 (2008).

So the veteran is already in receipt of the maximum schedular 
rating that may be assigned for his neuropathy.  Therefore, 
this also precludes the Board from "staging" this rating.  
Fenderson, 12 Vet. App at 125-26.  

The Board cannot otherwise "stage" the veteran's rating 
under Hart, either.  His left ankle disorder has never been 
more than 20-percent disabling at any time since April 2000 
(one year prior to filing his current claim).  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Notably, although the 
effective date of service connection of the neuropathy is 
March 29, 2002 (and thereby, the beginning date of 
application of the above amputation rule), the period of 
appeal for the left ankle disorder extends back even earlier, 
to March 29, 2001.  See Hart, supra; See also 38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2) (2008); Francisco, 7 
Vet. App. 55, 58.  However, he is already in receipt of the 
maximum rating under Diagnostic Code 5271, for "marked" 
limitation of motion in his left ankle, even during that 
prior time period.  And there is no medical evidence of 
ankylosis during this period that might warrant a higher 
rating under Diagnostic Code 5270.  38 C.F.R. § 4.71a (2008).

Ankylosis is the immobility and consolidation of a joint due 
to disease, injury or surgical procedure.  See Dinsay v. 
Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 
Vet. App. 259 (1992) [citing Saunders Encyclopedia and 
Dictionary of Medicine, Nursing, and Allied Health at 68 (4th 
ed. 1987)].  Since the veteran has retained some measure of 
range of motion in his left ankle, albeit far from normal 
range of motion (keeping in mind he has "marked" limitation 
under DC 5271), by definition, his left ankle is not 
ankylosed.

And as the disposition of his claims for neuropathy and left 
ankle disorder are based on the law, and not the facts of the 
case, the claims must be denied based on a lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  As such, the "benefit-of-the-doubt" rule is 
not applicable, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 
1 Vet. App. 49 (1991).

VII.  Extra-Schedular Consideration for Claims for Higher 
Ratings and Higher Initial Ratings

There is no evidence of exceptional or unusual circumstances 
to warrant referring this case for extra-schedular 
consideration.  38 C.F.R. § 3.321(b)(1) (2008).  The Board 
finds no evidence that the veteran's disabilities have 
markedly interfered with his ability to work, meaning above 
and beyond that contemplated by his current schedular 
ratings.  See 38 C.F.R. § 4.1, indicating that, generally, 
the degrees of disability specified in the Rating Schedule 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  Also, 
although he has been placed on light duties at his job, due 
to his service-connected disabilities, there is no indication 
that his disabilities have prevented him from engaging in all 
forms of employment.  Rather, he has a long history of 
approximately 24 years of employment with the U.S. Post 
Office.  And to the extent his employability has been 
impaired by his disabilities, again, this is already 
contemplated by the compensation afforded him in the Rating 
Schedule.  Furthermore, there is no evidence of any other 
exceptional or unusual circumstances, such as frequent 
hospitalizations, to suggest he is not adequately compensated 
for this disability by the regular rating schedule.  His 
evaluation and treatment has been primarily-if not 
exclusively, on an outpatient basis, not as an inpatient.  
See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 
1996).

VIII.  Analysis-Petitions to Reopen the Claims for Service 
Connection for Low Back and Bilateral Knee Disorders

The Board's February 1992 decision, which initially 
considered and denied the veteran's claims for service 
connection for low back and bilateral knee disorders, 
subsumed the prior RO decision denying these claims and is 
the last final denial of them.  Because he did not appeal 
that earlier decision, it is final and binding on him 
based on the evidence then of record.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1100, 
20.1104 (2008).  In that decision, the Board denied these 
claims because there was no evidence of complaints of or 
treatment for a bilateral knee or low back condition during 
his military service.  

The veteran filed a petition to reopen these claims in March 
2002.  Therefore, amended regulations with respect to new and 
material evidence are for application.  
See 66 Fed. Reg. at 45,620, indicating to apply the revised 
version of 38 C.F.R. § 3.156 to petitions to reopen filed on 
or after August 29, 2001.  

In the November 2002 rating decision on appeal, the RO 
granted the petition to reopen the claims for the low back 
and bilateral knee disorders, based on the submission of new 
and material evidence, but proceeded to deny both of the 
underlying claims for service connection.  Regardless, 
though, the Board must make its own threshold preliminary 
determination of whether to reopen based on the receipt of 
new and material evidence, because this in turn affects the 
Board's jurisdiction to adjudicate the underlying claims on 
their merits on a de novo basis.  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 
7105(c)).  See also Barnett v. Brown, 83 F.3d 1380, 1383-84 
(Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  If 
the Board finds that no such evidence has been offered, that 
is where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  Butler v. Brown, 9 
Vet. App. 167, 171 (1996).

When determining whether a claim should be reopened, the 
Board performs a 
two-step analysis.  

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 
155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA 
regulation, "new" means existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence cannot be cumulative or redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

Second, if VA determines the evidence is new and material, it 
may then proceed to evaluate the merits of the claim on the 
basis of all the evidence of record, but only after ensuring 
the duty to assist has been fulfilled.  See Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins v. West, 12 Vet. App. 209 
(1999)), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second 
step becomes applicable only when the preceding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).

In determining whether evidence is new and material, the 
credibility of the evidence in question is presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  This presumption 
only applies when making a determination as to whether the 
evidence is new and material.  It does not apply when making 
a determination as to the ultimate credibility and weight of 
the evidence as it relates to the merits of the claim.  
Essentially, the presumption of credibility "dissolves" 
once the claim is reopened and decided on the merits.  See, 
too, Duran v. Brown, 7 Vet. App. 216 (1994) (indicating 
"Justus does not require the Secretary [of VA] to consider 
the patently incredible to be credible").  

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  Id., at 284.  Since the Board's February 1992 
decision is the last final denial of this claim, irrespective 
of the specific basis, it marks the starting point for 
determining whether there is new and material evidence to 
reopen this claim.  Evans, 9 Vet. App. at 283.  See also 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1104.

Additional "relevant" service medical records (SMRs) are, 
by definition, considered new and material evidence.  See 38 
C.F.R. § 3.156(c) (2008).  In this vein, since the last final 
February 1992 Board decision, the NPRC provided additional 
SMRs, namely military hospital records from the Womack Army 
Hospital.  These cover treatment for the veteran's April 1978 
parachuting injury, to which he attributes his low back and 
bilateral knee problems since separation.  Thus, these 
additional records are especially relevant.  See Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (holding that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim).  

So the Board finds there is new and material evidence within 
the meaning of 38 C.F.R. § 3.156(c) to reopen these claims.  
This additional evidence, not previously considered, is in 
the form of additional SMRs since the last final February 
1992 Board decision.  Accordingly, his claims of service 
connection for low back and bilateral knee disorders are 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(c).

IX.  Analysis-Claims for Service Connection for 
Fibromyalgia, Tinnitus, Pain Disorder, and Bipolar Disorder

At the outset, it is not entirely clear whether the veteran 
is still claiming entitlement to service connection for 
bipolar disorder.  On the one hand, he has offered statements 
in support of this claim.  See, e.g., his April 2006 
substantive appeal (VA Form 9).  But, on the other hand, in 
his hearing testimony, he indicated that he was misdiagnosed 
with bipolar disorder, when instead he should have been 
diagnosed with PTSD.  See the transcript of his July 2008 
Travel Board hearing.  And service connection has been 
established for PTSD, also for a cognitive disorder not 
otherwise specified.  But as he has not withdrawn his appeal 
for bipolar disorder (see 38 C.F.R. § 20.204), the Board 
proceeds with consideration of this claim.

Service connection is granted if it is shown the veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002 and 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.306 (2008).  To establish 
service connection, there must be:  (1) a medical diagnosis 
of a current disability; (2) medical or, in certain cases, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Service connection also may be established when the evidence, 
regardless of its date, shows a veteran had a chronic 
condition in service, or during an applicable presumptive 
period, and still has the condition.  38 C.F.R. § 3.303(b).  
See also 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  This evidence must be medical unless 
it relates to a condition as to which lay observation is 
competent.  For the showing of chronic disease in service (or 
within a presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id.  

Psychoses will be presumed to have been incurred in service 
if manifested to a compensable degree of at least 10 percent 
within one year after service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  A recently issued definition of a 
"psychosis" includes the following specific disorders:  
brief psychotic disorder, delusional disorder, psychotic 
disorder due to general medical condition, psychotic 
disorder, not otherwise specified, schizoaffective disorder, 
schizophrenia, schizophreniform disorder, shared psychotic 
disorder, and substance-induced psychotic disorder.  
38 C.F.R. § 3.384.  See 71 Fed. Reg. 42,758-60 (July 28, 
2006).  Under 38 C.F.R. § 4.125(a) (2008), for VA purposes, 
all mental disorder diagnoses must conform to the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV).  

Unfortunately, most fatal to the claims for fibromyalgia and 
tinnitus is that there simply is no medical evidence 
confirming the veteran has current disability from either.  
As mentioned, proof of current disability is perhaps the most 
fundamental requirement for establishing entitlement to 
service connection.  See Degmetich v. Brown, 8 Vet. App. 208 
(1995); 104 F.3d 1328, 1332 (1997) (holding that compensation 
only may be awarded to an applicant who has disability on the 
date of his application, not for past disability).  See also 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating 
service connection presupposes a current diagnosis of the 
condition claimed).  "Fibromyalgia" is defined as pain and 
stiffness in the muscles and joints that either is diffuse or 
has multiple trigger points.  See DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 1491-1492 (31st ed. 2007).  

The veteran points out several treatment records that 
supposedly confirm he has fibromyalgia.  See his April 2006 
substantive appeal (VA Form 9).  These include a July 2002 
private treatment record from Dr. P.P., diagnosing him with 
chronic pain secondary to his in-service injury; a September 
2002 private treatment record from physician assistant T.T. 
and Dr. P.R., diagnosing him with chronic low back, knee, and 
ankle pain; and an October 2003 letter from a private 
physician, Dr. W.W., also diagnosing him with chronic pain 
from the in-service injury.  And there are many other 
treatment records, as well, indicating chronic back, knee, 
and ankle pain.  

Importantly, though, the record does not contain a clinical 
diagnosis specifically of fibromyalgia.  The veteran appears 
to confuse this disorder, which has not been diagnosed, with 
his diagnosed chronic pain disorders in the ankle, back, and 
knees.  Mere pain, alone, without a diagnosed or identifiable 
underlying malady or condition, is not generally considered a 
disability and cannot substantiate a claim for service 
connection.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999), appeal dismissed in part, and vacated and 
remanded in part sub nom. 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  
So to the extent that he is seeking service connection for a 
chronic pain disorder involving these specific areas of his 
body, he needs to first establish an underlying diagnosis to 
account for his persistent pain in these particular areas.

The veteran also has not established that he has tinnitus 
(ringing in his ears).  Significantly, the April 2006 VA 
audio examination report provides highly probative evidence 
against this claim, specifically finding he does not have 
tinnitus.  Moreover, he denied having any type of tinnitus 
bilaterally, with no ringing, buzzing, or other type of ear 
or head noise.  Thus, there is no merit in this claim 
for tinnitus.

Turning to his claims for bipolar disorder, bilateral knee 
disorder, and low back disorder, although the medical 
evidence is not definitive, the Board concedes the veteran 
has these currently claimed conditions.  See also Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  
There are findings of bipolar disorder in 1999-2001 VA 
treatment records, and recent history of continuing medical 
treatment for lower back and bilateral knee ailments, 
including chronic pain.  Indeed, an August 2003 
treatment record from Dr. W.W. diagnosed the veteran with 
residuals of lumbar laminectomy syndrome.  

The veteran contends that his current problems with lower 
back and knee pain are the result of injury he sustained in a 
parachute jump in April 1978 while in the military.  And as 
support for these claims, he has a documented history of 
treatment for his knees and back dating throughout the 1980s, 
1990s, and in recent years.  Importantly, an October 2003 
letter from Dr. W.W. mentions a history of chronic pain in 
the back and legs (presumably also referring to the knees) 
dating back to that parachuting injury in service.  And a 
March 2004 private orthopedic treatment report by Dr. E.R. 
indicates, though tentatively, that the veteran's chronic 
bilateral knee and low back disorders may be attributable to 
that parachuting accident in service.

Generally, when the veteran self reports his medical history 
and the examining physician merely records it, without adding 
comment or otherwise enhancing it by indicating he is 
endorsing the history, it is not considered competent medical 
evidence sufficient to link the currently claimed disability 
to the veteran's military service.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  See also Swann v. Brown, 5 Vet. App. 
177, 180 (1993) (without a review of the claims file, an 
opinion as to etiology of an underlying disorder can be no 
better than the facts alleged by the veteran) and Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant).  However, the Court has also 
held that VA cannot reject a favorable medical opinion solely 
because it was based on a history supplied by the veteran, 
and that the critical question instead is whether that 
history was accurate and credible.  Kowalski v. Nicholson, 19 
Vet. App. 171, 179 (2005); Coburn v. Nicholson, 19 Vet. App. 
427, 432 (2006).



And, here, there is no disputing the veteran was involved in 
the very unfortunate parachuting accident while in the 
military.  The incident is well documented in his service 
medical and other records.  Moreover, although there is no 
indication he had complaints specifically referable to his 
low back or knees contemporaneous to that incident or during 
the immediately ensuing years, this is not an absolute bar to 
granting service connection where, as here, there is 
competent medical evidence nonetheless linking these 
currently claimed conditions to his military service, 
and in particular to the injury he sustained in that 1978 
parachuting accident.  See 38 C.F.R. § 3.303(d), indicating 
service connection is still permissible where all the 
evidence, including that pertinent to service, indicates the 
disorder at issue was incurred in service.  See, too, 
38 C.F.R. § 3.303(b) and Savage v. Gober, 10 Vet. App. 488, 
494-97 (1997), permitting service connection by alternatively 
showing continuity of symptomatology after service.  He has 
shown the required continuity of symptomatology since 
service, as evidenced by the documented complaints and 
treatment he received on numerous occasions during the 1980s, 
1990s, and in recent years, and he has the required medical 
nexus opinion suggesting his current low back and knee 
disorders may be attributable to that parachuting injury in 
service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).

Concerning the latter, Dr. E.R.'s opinion regarding the 
supposed linkage between the veteran's current low back and 
knee disorders and his parachuting injury in service is 
arguably too speculative to serve as grounds for granting 
service connection for these conditions.  There was no 
definitive statement regarding this purported nexus, 
essentially, only the opinion that his current low back and 
knee problems "may" be attributable to his in-service 
parachute accident.  And the Court has held on numerous 
occasions that medical evidence that is speculative, 
general or inconclusive in nature cannot support a claim.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical 
opinion expressed in terms of "may," also implies "may or may 
not" and is too speculative to establish a plausible claim); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  See, too, 
Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical 
opinion based on speculation, without supporting clinical 
data or other rationale, does not provide the required degree 
of medical certainty).  See, as well, Winsett v. West, 11 
Vet. App. 420, 424 (1998) and Perman v. Brown, 5 Vet. App. 
227, 241 (1993).

But just as well, the Court has held that an absolutely 
accurate determination of etiology is not a condition 
precedent to granting service connection, nor is definite 
etiology or obvious etiology.  See Alemany v. Brown, 
9 Vet. App. 518 (1996).  The Court has further indicated that 
an etiological opinion should be viewed in its full context 
and not characterized solely by the medical professional's 
choice of words.  See Lee v. Brown, 10 Vet. App. 336, 338 
(1997).

So with all of this in mind, and resolving all reasonable 
doubt in the veteran's favor, the Board finds there is 
sufficient evidence for granting service connection for his 
low back and bilateral knee disorders as a residual of his 
documented parachuting injury in service.

There is not this required evidence, however, to support his 
claim for bipolar disorder.  Not only is there is no evidence 
he was ever diagnosed in service with any acquired 
psychiatric disorder, or a psychosis such as bipolar disorder 
within the one-year presumptive period following his 
discharge, there also is no basis for alternative service 
connection based upon continuity of symptomatology.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 
38 C.F.R. §§ 3.303(b) and (d), 3.307(a)(3), 3.309(a).  None 
of the listed psychoses under 38 C.F.R. § 3.384 has been 
shown to have been manifested within the first year after his 
separation.  Thus, a psychosis may not be presumed to have 
been incurred during his active service.  



Moreover, in addition to the medical evidence, the Board has 
considered the veteran's lay statements in support of his 
claim for bipolar disorder.  While he may well believe this 
disorder is traceable back to his parachuting accident 
mentioned, as a layman without the required medical training 
and expertise, he is not qualified to make this 
determination.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991) 
(laypersons are not competent to render medical opinions on 
proper diagnosis or etiology of disorders).  And, again, it 
is questionable whether he is even still claiming entitlement 
to service connection for bipolar disorder since, during his 
hearing, he lamented over how he believed his PTSD - since 
diagnosed and service connected - was initially misperceived 
to have been bipolar disorder.  In any event, as a layman he 
is only competent to provide a probative opinion, for 
example, on the type of psychiatric-related symptoms he 
experienced during and since service.  
38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 
303, 310 (2007).  See also Layno v. Brown, 6 Vet. App. 465, 
469 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).

Accordingly, with the benefit of the doubt, the Board finds 
that the evidence supports granting service connection for 
chronic low back and bilateral knee disorders to account for 
the veteran's complaints of chronic pain in these areas of 
his body.  However, the Board finds that the preponderance of 
the evidence is against his claims for service connection for 
fibromyalgia, tinnitus, and bipolar disorder.  So there is no 
reasonable doubt to resolve in his favor concerning these 
latter claims, and therefore, they must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).



X.  Analysis-Earlier Effective Date Claims

A.  Entitlement to an effective date earlier than March 29, 
2002, for the grant of special monthly compensation for loss 
of use of left foot, and the grant of service connection of 
neuropathy of the left common peroneal nerve

The veteran contends that he deserves an earlier effective 
date of August 22, 1984, for the grant of service connection 
of neuropathy of the left common peroneal nerve.  He asserts 
that the neuropathy never improved from the date of an in-
service parachute accident trauma, in April 1978, and 
accordingly, he should have received the maximum rating at 
that time.  

In addition, he contends that he deserves an earlier 
effective date of August 22, 1984, for the grant of special 
monthly compensation for the loss of use of his left foot.  
He asserts that had all his service-connected disabilities 
been properly rated in the first instance, that this would 
have been the effective date.  

In a December 2004 rating decision, the RO granted service 
connection for neuropathy of the left common peroneal nerve, 
and initially assigned a retroactive effective date of March 
29, 2002, based upon the date of receipt of his claim.  In 
the same December 2004 rating decision, the RO also granted 
special monthly compensation for loss of use of his left foot 
and initially assigned a retroactive effective date of March 
29, 2002, based upon a finding of entitlement from that date, 
regarding loss of use of the left foot.  The veteran has 
appealed these respective effective dates.  Notably, the 
December 2004 rating decision was timely appealed, and did 
not become final, so consideration of an earlier effective 
date may proceed.  See Rudd v. Nicholson, 20 Vet. App. 296 
(2006), holding that a freestanding claim for an earlier 
effective date as to a previous final decision is not 
authorized by law.

Generally, the effective date of an award of a claim is the 
date of receipt of the claim application or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2008).  However, if a claim 
for disability compensation is received within one year after 
separation from service, the effective date of entitlement is 
the day following separation or the date entitlement arose.  
38 C.F.R. § 3.400(b)(2).  

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) 
(2008).  Any communication or action indicating an intent to 
apply for VA benefits from a claimant or representative may 
be considered an informal claim.  An informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a).  VA is 
not required to anticipate any potential claim for a 
particular benefit where no intention to raise it was 
expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); 
Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  

At the outset, it is important to apply the general default 
rule for earlier effective dates.  

His claim for service connection for neuropathy was held by 
the RO to have been received on March 29, 2002, confirmed by 
the date stamp on that claim, where he first claims service 
connection for nerve damage, secondary to his service-
connected left ankle disorder.  The Board's review of his 
communications, both informal and formal, did not produce any 
evidence of a claim for service connection for nerve damage 
of the left foot/ankle, either direct or secondary, prior to 
March 29, 2002.  38 C.F.R. § 3.1(p); 38 C.F.R. § 3.155(a); 
Brannon, 12 Vet. App. 32, 35; Talbert, 7 Vet. App. at 356-57.  

In contrast, the veteran appears to have been entitled to 
service connection for neuropathy of the left common peroneal 
nerve since at least November 21, 2003.  That is the date of 
his VA joints compensation examination, which verified that 
he has current neurological manifestations of a left ankle 
disorder, i.e., his neuropathy of the left common peroneal 
nerve.  However, his date of entitlement for neuropathy may 
actually be much earlier, possibly as early as October 10, 
1980, when a VA examiner first diagnosed neuropathy.  This 
still does not provide the veteran a basis for an earlier 
effective date however.

In that regard, consideration of the general default rule is 
unhelpful to the veteran's claim for an earlier effective 
date for service connection for neuropathy.  Even assuming 
entitlement existed shortly after service, still, his 
earliest potential date of entitlement (October 10, 1980) for 
neuropathy of the left common peroneal nerve is much earlier 
than the date of receipt of his claim (March 29, 2002).  As 
such, the general default rule for earlier effective dates 
dictates that the later date, i.e., the date of receipt of 
his claim, March 29, 2002, would be the effective date for 
his claim for service connection for neuropathy of the left 
common peroneal nerve.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2008).  Therefore, the effective date of 
service connection for neuropathy of the left common peroneal 
nerve remains March 29, 2002, under the general default rule.

With regards to his claim for special compensation for the 
loss of use of one foot, this was held by the RO to have been 
received on March 29, 2002, confirmed by the date stamp on 
that claim.  The Board's review of his communications, both 
informal and formal, did not produce any evidence of a claim 
for special monthly compensation prior to March 29, 2002.  
38 C.F.R. § 3.1(p); 38 C.F.R. § 3.155(a); Brannon, 12 Vet. 
App. 32, 35; Talbert, 7 Vet. App. at 356-57.  

The RO stated that the veteran became entitled to special 
compensation on March 29, 2002, based partly upon the 
findings of a VA joints compensation examination (which did 
not occur till later, November 21, 2003) and consideration of 
the other service-connected conditions affecting the foot and 
ankle.  Thereby, the effective date of grant of service 
connection of neuropathy, on March 29, 2002, was prerequisite 
to establishing his entitlement to special monthly 
compensation.  

Consideration of the general default rule is therefore 
unhelpful to the veteran's claim for an earlier effective 
date for special compensation.  His date of entitlement 
(March 29, 2002) for special monthly compensation for loss of 
use of his left foot is the same as the deemed date of 
receipt of his claim (March 29, 2002).  As such, the general 
default rule for earlier effective dates, which would provide 
that the later date apply, here dictates that March 29, 2002, 
would be the effective date for his claim for special monthly 
compensation for loss of use of his left foot.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2008).  
Therefore, the effective date of special monthly compensation 
for loss of use of his left foot remains March 29, 2002.

Moreover, even considering his claims for neuropathy and 
special monthly compensation as secondarily service-connected 
disabilities, to his previously service-connected left ankle 
disorder, does not assist him in obtaining an earlier 
effective date.  The effective date assigned for a 
secondarily service-connected disability does not relate back 
to the filing date of a prior claim for the antecedent 
disability.  Ellington v. Nicholson, No. 04-403 (U.S. Vet. 
App. July 25, 2007).  Further, "the plain meaning of 38 
C.F.R. § 3.310(a) (2008) is and has always been to require VA 
to afford secondarily service-connected conditions the same 
treatment (no more or less favorable treatment) as the 
underlying service-connected conditions for all 
determinations."  Roper v. Nicholson, 20 Vet. App. 173, 181  
(2006).  This includes the assignment of an effective date.  
Accordingly, as with any other claim, the effective date 
assigned for a secondarily service-connected condition is 
governed by § 3.400.  Consequently, the effective date for 
the appellant's secondarily service-connected conditions is 
based solely on the date VA received his secondarily-service-
connected neuropathy and special monthly compensation claims, 
i.e., it does not relate back to the date the appellant filed 
his original underlying SC left ankle disorder claim.

Accordingly, the Board finds that the preponderance of the 
evidence is against an effective date earlier than March 29, 
2002, for the grant of service connection for neuropathy and 
special monthly compensation for loss of use of the left 
foot.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102.



B.  Entitlement to an effective date earlier than March 12, 
2004, for the grant of service connection to PTSD

The veteran contends that he deserves an earlier effective 
date of August 22, 1984, for the grant of service connection 
for PTSD.  He asserts that the effective date of disability 
must be the date of the original claim for PTSD.  In that 
regard, he states that "[a]ll of the elements of PTSD were 
present in the clinical records and the VA knew or should 
have known that the veteran suffered from PTSD.  Instead, 
they made several negligent and misleading diagnoses and 
prescribed medications which were detrimental to his 
health."  

In a March 2006 rating decision, the RO granted service 
connection for PTSD and initially assigned a retroactive 
effective date of March 12, 2004, based upon the date of 
receipt of his claim.  The veteran has appealed this 
effective date for the grant of service connection.  Notably, 
the rating decision was timely appealed, and did not become 
final, so consideration of an earlier effective date may 
proceed.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006), 
holding that a freestanding claim for an earlier effective 
date as to a previous final decision is not authorized by 
law.

At the outset, it is important to apply the general default 
rule for earlier effective dates.  

His claim for service connection for PTSD was held by the RO 
to have been received on March 12, 2004, confirmed by the 
date stamp on that claim, where he first claims service 
connection under Diagnostic Code 9411, for PTSD.  The Board's 
review of his communications, both informal and formal, did 
not produce any evidence of a claim for service connection 
for PTSD, either direct or secondary, prior to 
March 12, 2004.  38 C.F.R. § 3.1(p); 38 C.F.R. § 3.155(a); 
Brannon, 12 Vet. App. 32, 35; Talbert, 7 Vet. App. at 356-57.  

In addition, the veteran appears to have been entitled to 
service connection for PTSD since at March 25, 2004, at the 
earliest.  That is the date of an examination and letter by 
Dr. E.R., stating that he possibly has a diagnosis of PTSD, 
albeit one that is not verified until an April 5, 2004 report 
by Dr. E.T.  

Consideration of the general default rule is, however, 
unhelpful to the veteran's claim for an earlier effective 
date for service connection for PTSD.  His date of 
entitlement (March 25, 2004) for PTSD is later than the 
deemed date of receipt of his claim (March 12, 2004).  As 
such, the general default rule for earlier effective dates 
dictates that the later date, i.e., the date of entitlement, 
March 25, 2004, would be the effective date for his claim for 
service connection for PTSD.  38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400 (2008).  The effective date he has, 
in fact, been assigned, is even earlier than that provided by 
the default rule for effective dates.  

And even assuming, for the sake of argument, that he was 
entitled to service connection for PTSD even earlier, on 
August 22, 1984, this still does not afford him an earlier 
effective date.  In that case, the date of the receipt of the 
claim (March 12, 2004) is the later date, and becomes the 
effective date, as per the general default rule.  

Accordingly, the Board finds that the preponderance of the 
evidence is against an effective date earlier than March 12, 
2004 for the grant of service connection for PTSD.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102.

C.  Entitlement to an effective date earlier than March 29, 
2002, for a higher 20 percent rating for a left ankle 
disorder

The veteran contends that he deserves an earlier effective 
date of August 22, 1984, for the higher evaluation of 20 
percent disability rating for his service-connected post-
operative residuals of a left ankle fracture.  He asserts 
that the medical record has always supported a higher 
evaluation since the date of his in-service parachute injury 
in April 1978.

In a December 2003 rating decision the RO increased his 
service-connected left ankle disorder, increasing his 
disability rating from 10 percent to 30 percent, and 
initially assigned a retroactive effective date of March 29, 
2002, based upon the date of receipt of his claim.  
Subsequently, the RO, in a December 2004 rating decision, re-
evaluated his left ankle disorder disability rating 
assignment, reducing the assigned rating increase to 20 
percent, still effective from March 29, 2002.  The veteran 
has appealed for an earlier effective date for the assignment 
of the higher 20 percent rating.  Notably, the rating 
decision was timely appealed, and did not become final, so 
consideration of an earlier effective date may proceed.  See 
Rudd v. Nicholson, 20 Vet. App. 296 (2006), holding that a 
freestanding claim for an earlier effective date as to a 
previous final decision is not authorized by law.

Pertinent regulatory criteria for the effective date of an 
award for an increase in disability compensation are found in 
38 U.S.C.A. § 5110(b)(2) (West 2002) and 38 C.F.R. §§ 
3.400(o)(1), 3.400(o)(2) (2008).  However, 38 U.S.C.A. § 
5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only 
where an increase in disability precedes a claim for an 
increased disability rating.  Otherwise the general default 
rule for earlier effective dates applies.  See 
38 C.F.R. § 3.400(o)(1) (2008); Harper v. Brown, 10 Vet App 
125, 126 (1997).  

Thus, three possible dates may be assigned depending on the 
facts of the case, in the context of claims for an earlier 
effective date for an increased rating:

(1) if an increase in disability occurs after the claim 
is filed, the date that the increase is shown to have 
occurred (date entitlement arose) (38 C.F.R. 
§ 3.400(o)(1));

(2) if an increase in disability precedes the claim by a 
year or less, the date that the increase is shown to 
have occurred (factually ascertainable) (38 C.F.R. 
§ 3.400(o)(2)); or

(3) if an increase in disability precedes the claim by 
more than a year, the date that the claim is received 
(date of claim) (38 C.F.R. § 3.400(o)(2)).

Harper v. Brown, 10 Vet App 125, 126 (1997).  Determining the 
appropriate effective date for an increased rating under the 
effective date regulations involves an analysis of the 
evidence to determine (1) when a claim for an increased 
rating was received and, if possible, (2) when the increase 
in disability actually occurred.  38 C.F.R. §§ 3.155, 
3.400(o)(2) (2008).

Appellate review of a rating decision is initiated by the 
timely submission of a notice of disagreement (NOD) and, 
after a statement of the case (SOC) has been furnished, 
completed by the timely submission of a substantive appeal 
(VA Form 9 or equivalent).  38 U.S.C.A. § 7105(a); 38 C.F.R. 
§ 20.200.  Failure to perfect an appeal renders a rating 
decision final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (2008).  A final decision is 
generally not subject to revision on the same factual basis.  
38 C.F.R. § 3.104(a).  Previous determinations that are final 
and binding, including decisions of service connection, 
degree of disability, age, marriage, relationship, service, 
dependency, line of duty, and other issues, will be accepted 
as correct in the absence of clear and unmistakable error 
(CUE).  38 C.F.R. § 3.105(a).

The U.S. Court of Appeals for Veterans Claims (Court) held, 
in Sears v. Principi, 16 Vet. App. 244, 248 (2002) that, 
"[t]he statutory framework simply does not allow for the 
Board to reach back to the date of the original claim as a 
possible effective date for an award of service-connected 
benefits that is predicated upon a reopened claim."

In order for the veteran to be awarded an effective date 
based on an earlier claim, he or she has to show CUE in the 
prior denial of the claim.  Flash v. Brown, 8 Vet. App. 332, 
340 (1995).  The issue of CUE in a specific prior RO or Board 
decision has not been raised by the veteran and is not before 
the Board at this time.

However, if the RO issues a prior rating decision, denying a 
claim for a higher rating, and new and material evidence 
other than service medical records, is received within the 
one-year appeal period or prior to an appellate decision, 
38 C.F.R. § 3.400(q)(1) governs the effective date for the 
rating decision.  Thus, the effective date will be as though 
the former decision had not been rendered.  That is, the 
former decision is null and void, and the claim is regarded 
as an original claim.  38 C.F.R. § 3.400(q)(1); VAOPGCPREC 
12-98. 

The veteran's claim for service-connected left ankle disorder 
was received on September 12, 1980.  The November 1980 rating 
decision gave him notice that it was granting service 
connection for his left ankle disorder, effective from 
August 30, 1980, at 20 percent.  The notice of that decision 
was sent to his address of record, but he did not initiate an 
appeal.  There was no indication that the letter was returned 
or not received.  Therefore, that RO rating decision is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1103.  There has been no allegation of CUE in that 
November 1980 rating decision.  However, due to a period of 
inability to reach the veteran, and thereby, evaluate the 
severity of his disability, the RO terminated his service 
connected compensation from June 1, 1982 to June 4, 1985.  

The veteran submitted a petition to reopen service 
connection, received on August 22, 1984.  The RO re-
established service connection in a September 1985 rating 
decision, but at a noncompensable (i.e., 0 percent rating) 
level.  Reviewing further evidence, in a January 1986 rating 
decision, the RO evaluated his claim at 10 percent, effective 
from August 22, 1984, the date of receipt of his claim to 
reopen service connection for his left ankle disorder.  There 
was no indication that the letter was returned or not 
received, and in fact, he submitted an NOD in February 1986.  
Subsequently, the January 1986 rating decision on his left 
ankle disorder was confirmed and continued in an August 1986 
rating decision.  The notice of that decision was sent to his 
address of record, but he did not initiate an appeal.  There 
was no indication that the letter was returned or not 
received.  Therefore, the January 1986, and confirming August 
1986 RO rating decisions are final.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  There has been 
no allegation of CUE in the January and August 1986 rating 
decisions.  

The veteran filed a claim for an increased rating beyond 10 
percent for his left ankle disorder, received on March 2002.  
He then underwent a VA joints examination on November 21, 
2003, to determine the severity of his left ankle disability.  
In a December 2003 rating decision, the RO increased his 
rating from 10 percent to 30 percent, effective from March 
29, 2002, the date of receipt for his claim for an increased 
rating.  In a subsequent December 2004 rating decision, 
however, the RO reduced his level of compensation for the 
left ankle disorder to 20 percent (in consideration of the 
amputation rule, due to that rating decision's simultaneous, 
additional grant of service connection for neuropathy at a 30 
percent rating), still from an effective date of March 29, 
2002, based on receipt of his claim for an increased rating 
on that date.  The veteran has appealed this effective date.

So, here, the date of receipt of the increased rating claim 
is clearly March 29, 2002, and a review of the record does 
not reveal any earlier claims for a higher rating, subsequent 
that is, to the last final rating decision.  38 C.F.R. § 
3.1(p); 38 C.F.R. § 3.155(a); Brannon, 12 Vet. App. 32, 35; 
Talbert, 7 Vet. App. at 356-57.  

The Board must determine whether there was a factually 
ascertainable increase in severity of the disability from the 
previous 10 percent rating to the current 20 percent rating, 
within the one year period before the receipt of the March 
29, 2002 claim for increase.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2); See Harper v. Brown, 10 Vet App 125, 
126.  Thus, here the Board examines the evidence of record 
from March 29, 2001 until March 29, 2002.  

As mentioned, Diagnostic Code 5271 provides ratings based on 
limitation of extension of the ankle.  Moderate limitation of 
motion of the ankle is rated as 10 percent disabling; and 
marked limitation of motion of the ankle is rated as 20 
percent disabling.  38 C.F.R. § 4.71a (2008).  Diagnostic 
Code 5270 provides ratings for ankylosis of the ankle.  
38 C.F.R. § 4.71a.  Normal ranges of motion of the ankle are 
dorsiflexion from 0 degrees to 20 degrees, and plantar 
flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, 
Plate II.  

But here, there is no evidence of record from March 29, 2001 
until March 29, 2002 that establishes that the left ankle 
disorder demonstrates marked limitation of motion, as 
required under Diagnostic Code 5271, to obtain a 20 percent 
rating.  There is also no evidence of functional loss during 
this period that might otherwise be sufficient for a 20 
percent rating.  See also 38 C.F.R. §§ 4.40 and 4.45; DeLuca 
v. Brown, 8 Vet. App. 206.  In fact, it is not until the 
November 21, 2003 VA examination that there is any evidence 
establishing an increase in disability to a 20 percent level 
for his left ankle disorder.  

So, overall, there is no evidence that a 20 percent rating 
for his service-connected left ankle disorder was factually 
ascertainable within the one-year period before the receipt 
of the March 29, 2002 claim for increase.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

Consequently, applying the general default rule for earlier 
effective dates, the effective date of an award for an 
increase in disability compensation will be the date of 
receipt of claim or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a)(b); 38 C.F.R. § 3.400(o)(1).  
In this case, the date entitlement arose (November 21, 2003), 
is clearly later in time than the date of receipt of the 
increased rating claim (March 29, 2002).  The effective date 
he has, in fact, been assigned, is even earlier than that 
provided by the default rule for effective dates.  

Accordingly, the Board finds that the preponderance of the 
evidence is against an effective date earlier than March 29, 
2002 for the award of the 20 percent disability rating for 
the left ankle disorder.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3.


ORDER

The claim for an initial rating higher than 50 percent for 
post-concussive syndrome, with post-concussive cephalgia and 
migrainous component headaches, is denied.

The claim for an initial rating higher than 40 percent for 
temporal lobe seizures is denied.

The claim for an initial rating higher than 30 percent for 
neuropathy of the left common peroneal nerve is denied.

The claim for a disability rating higher than 20 percent for 
the left ankle disorder is denied.



The claim for an initial compensable rating for right ear 
hearing loss is denied.

The claim for an initial compensable rating for a balance 
disorder is denied.

The petition to reopen the claim for service connection for a 
low back disorder is granted, as is the underlying claim for 
service connection.

The petition to reopen the claim for service connection for a 
bilateral knee disorder is granted, as is the underlying 
claim for service connection.

The claim for service connection for fibromyalgia, however, 
is denied.

The claim for service connection for tinnitus is denied.

The claim for service connection for a pain disorder is 
denied - except to the extent it specifically concerns the 
low back and knees.

The claim for service connection for bipolar disorder is 
denied.

The claim for an effective date earlier than March 29, 2002, 
for the grant of SMC for loss of use of left foot is denied.  

The claim for an effective date earlier than March 29, 2002, 
for the grant of service connection of neuropathy of the left 
common peroneal nerve is denied.

The claim for an effective date earlier than March 12, 2004, 
for the grant of service connection to PTSD is denied.  

The claim for an effective date earlier than March 29, 2002, 
for the higher 20 percent rating for the left ankle disorder 
is denied.




REMAND

Further development is necessary before the Board may 
adjudicate the remaining claims at issue.

I.  Entitlement to an Initial Rating Higher than 70 percent 
for PTSD and an Unspecified Cognitive Disorder

As already alluded to, in the January 2007 rating decision, 
the RO granted the veteran's claim for service connection for 
an otherwise unspecified cognitive disorder, in the process 
incorporating this disorder into the prior grant of service 
connection for his PTSD and continuing the existing 70 
percent evaluation already assigned for the PTSD, 
retroactively effective from March 12, 2004.  In March 2007, 
in response, so within one year of notification of that 
decision, he filed a timely NOD to initiate an appeal of this 
claim.  38 C.F.R. § 20.201(2008).  He wants a higher initial 
rating.  See Fenderson, 12 Vet. App. at 125-26.  However, he 
has not been provided an SOC or given an opportunity to 
perfect the appeal of this claim to the Board by filing a 
timely substantive appeal (VA Form 9 or equivalent).  
38 C.F.R. § 20.200.  So the Board must remand, rather than 
merely refer, this additional claim to the RO - via the AMC, 
for issuance of an SOC and opportunity to perfect the appeal.  
See again Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey 
v. Brown, 7 Vet. App. 398, 408-410 (1995).  

II.  Claim for Left Ear Meniere's Disease with Hearing Loss 
and Vertigo

In February 1986, the veteran filed a claim for compensation 
under 38 U.S.C.A.§ 351 (now codified at 38 U.S.C.A. §1151 
(West 2002)), for a right ear disorder, including hearing 
loss, otoxicity, and vertigo, as a result of medication 
reaction from being administered Valproic Acid for another 
condition being treated at the VA Medical Center (VAMC) in 
Battle Creek, Michigan.  An August 1986 RO rating decision 
addressed this § 351 claim for his right ear disorders.  The 
RO found that his hearing loss and vertigo were attributable 
to his diagnosed Meniere's disease, for which the RO in turn 
denied service connection.  He was notified of the decision 
in September 1986, and he did not initiate a timely appeal.  
However, the language of the decision is vague in its wording 
and is not definitive in whether it denies the § 351 claim 
for both ears, or rather, is limited to the ear that was 
claimed, i.e., the right ear.  Construing the language of 
that decision in the light most favorable to the veteran, the 
Board finds that the August 1986 rating decision did not 
address any compensation theories involving his left ear.  
Therefore, that August 1986 decision is not final and binding 
on him based on the evidence then of the record with respect 
to compensation claims for his left ear.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2008).  

His claim for compensation for Meniere's disease with left 
ear hearing loss and vertigo will therefore be treated as an 
initial appeal for service connection.  Thus, new and 
material evidence is not required to first reopen this claim 
before adjudicating it on the underlying merits.

The veteran asserts that he is entitled to compensation for 
his left ear hearing loss due to a severe adverse reaction to 
prescription medication given by VA to treat symptoms related 
to his parachuting accident in service.  See March 2004 
claim.  He also claims that a component of his hearing loss 
is related to in-service noise exposure and the trauma of an 
in-service closed head injury (from his parachute accident in 
April 1978).  

When determining service connection, all theories of 
entitlement must be considered.  Szemraj v. Principi, 357 
F.3d 1370, 1371 (Fed. Cir. 2004).  Accordingly, a theory of 
compensation based upon a § 1151 claim must be considered as 
part of his claim.  

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination by VA, disability compensation 
shall be awarded in the same manner as if such additional 
disability or death were service-connected.  See 38 U.S.C.A. 
§ 1151 (West 2002); 38 C.F.R. § 3.361(a) (2008).  For claims, 
as here, filed on or after October 1, 1997, the veteran must 
show that the VA treatment in question resulted in additional 
disability and further, that the proximate cause of the 
additional disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of the disability was an event 
which was not reasonably foreseeable.  38 U.S.C.A. § 1151; 
see also VAOPGCPREC 40-97 (Dec. 31, 1997).

Unfortunately, here, the RO has failed to provide the veteran 
crucial VCAA notice regarding establishing a 38 U.S.C.A. 
§ 1151 claim.  This must be provided so the case may be 
further developed.  

Accordingly, these claims are REMANDED for the following 
development and consideration:  

1.  Send the veteran an SOC concerning the 
issue of whether he is entitled to a rating 
higher than 70 percent for his service-
connected mental disorder, PTSD and cognitive 
disorder not otherwise specified.  In 
addition, advise him that he still needs to 
file a timely substantive appeal, such as a VA 
Form 9 or equivalent statement, in response to 
the SOC to "perfect" an appeal to the Board 
concerning this additional claim.  He must 
also be advised of the time period in which to 
perfect an appeal.  If, and only if, he 
submits a timely substantive appeal in 
response to the SOC, thereby perfecting his 
appeal, should this additional claim be 
returned to the Board.

2.  Send the veteran another VCAA notice letter 
regarding the elements of a 38 U.S.C.A. § 1151 (West 
2002) claim for left ear Meniere's disease with hearing 
loss and vertigo, allegedly arising from negligent VA 
treatment, including the prescription of medication.  



The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 and Supp. 2007).  




_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).










 Department of Veterans Affairs


